FINAL REPORT1

             Recommendation 1-2016, Minor Court Rules Committee

           Amendment of Rules 112 and 323 of the Rules of Civil Procedure
                        Before Magisterial District Judges

       UPDATING REFERENCES TO THE RULES GOVERNING STANDARDS
             OF CONDUCT OF MAGISTERIAL DISTRICT JUDGES

I.     Introduction

        The Minor Court Rules Committee (“Committee”) recommended the amendment
of Rules 112 and 323 of the Pennsylvania Rules of Civil Procedure before Magisterial
District Judges (“Rules”). These amendments will update references to the Rules
Governing Standards of Conduct of Magisterial District Judges.               .

 II.   Background and Discussion

       On September 18, 2014, the Court rescinded the then-existing provisions of the
Rules Governing Standards of Conduct of Magisterial District Judges effective
December 1, 2014, and adopted new Rules Governing Standards of Conduct of
Magisterial District Judges. See 44 Pa.B. 6205 (October 4, 2014). Subsequently, on
March 26, 2015, the Court rescinded Rules 16-22 and 81 of the Rules Governing
Standards of Conduct of Magisterial District Judges, and moved the content of those
rules to the Rules of Judicial Administration. See 45 Pa.B. 1838 (April 11, 2015);
Pa.R.J.A. Nos. 601-607. In light of these changes, the Committee reviewed the Rules
of Civil Procedure before Magisterial District Judges to identify references to the
rescinded rules.

       The Committee identified references to rescinded Rules 8 and 17 in the Official
Note to Rule 112, which addresses the availability and temporary assignments of
magisterial district judges. The Committee also identified references to rescinded Rule
13 in the Official Note to Rule 323.




1
 The Committee’s Final Report should not be confused with the Official Notes to the
Rules. Also, the Supreme Court of Pennsylvania does not adopt the Committee’s
Official Notes or the contents of the explanatory Final Reports.
III.   Rule Changes

       The Committee recommended amending the Official Note to Rule 112 to change
references to rescinded Rules 8 and 17 to new Rule 2.11 and Rule 605 of the
Pennsylvania Rules of Judicial Administration, respectively. The Committee also
recommended making stylistic and corrective changes to Rule 112.

     The Committee also recommended amending the Official Note to Rule 323 to
change the reference to rescinded Rule 13 to new Rule 3.9. The Committee also
recommended making stylistic and corrective changes to Rule 323.




                                       2